t c summary opinion united_states tax_court sharon m nielsen and steve l nielsen petitioners v commissioner of internal revenue respondent docket no 20050-15s filed date sharon m nielsen and steve l nielsen pro_se mark a nelson for respondent summary opinion carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not 1unless otherwise indicated section references are to the internal revenue continued reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency dated date notice respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax the issue for decision is whether petitioners are entitled to a depreciation deduction in an amount greater than respondent allowed background some of the facts have been stipulated and are so found at the time the petition was filed petitioners resided in california petitioners owned several rental real_estate properties rental properties in in whittier california newlin ave newlin property a f camilla st camilla property and newlin ave newlin property mr nielsen purchased the newlin property for dollar_figure in at the time there were three buildings erected on it in the los angeles county office of the assessor assessed the newlin property at a value of dollar_figure of which amount dollar_figure was attributable to improvements and dollar_figure wa sec_1 continued code of as amended and in effect for the year in issue rule references are to the tax_court rules_of_practice and procedure attributable to land simple mathematics shows that according to the tax assessor’s office the value of the improvements constituted of the total value of the property petitioners purchased the camilla property for dollar_figure in at the time there were four buildings erected on it in hawthorne savings hawthorne performed a professional appraisal of the camilla property and determined a value of dollar_figure attributing dollar_figure to improvements and the balance to land in the los angeles county office of the assessor assessed the camilla property at a value of dollar_figure of which amount dollar_figure was attributable to improvements and dollar_figure was attributable to land according to the hawthorne appraisal the improvements constituted of the total value of the property according to the tax assessor’s office the value of the improvements constituted of the total value of the property petitioners purchased the newlin property for dollar_figure in at the time there were two buildings erected on it in the los angeles county office of the assessor assessed the newlin property at a value of dollar_figure of which amount dollar_figure was attributable to improvements and dollar_figure was attributable to land according to the tax assessor’s office the value of the improvements constituted of the total value of the property on date santos h kreimann chief deputy assessor for the los angeles county office of the assessor sent a letter to william t fujioka chief_executive_officer of the county of los angeles identifying critical tasks requiring immediate attention date letter in the date letter mr kreimann described among other things plans to upgrade the los angeles county office of the assessor’s information_technology to replace existing systems which no longer provide the required functionality and reliability and improve access to the multiple listing service to increase the accuracy of appraisals on a schedule e supplemental income and loss attached to petitioners’ timely filed federal_income_tax return they claimed depreciation_deductions with respect to the rental properties using the straight-line method_of_depreciation with a recovery_period of years petitioners included the cost of the land and improvements in their calculations of depreciable basis for the rental properties resulting in the following depreciation_deductions for the rental properties rental property amount newlin property dollar_figure camilla property big_number newlin property big_number in the notice respondent disallowed dollar_figure of the dollar_figure depreciation deduction claimed with respect to the newlin property dollar_figure of the dollar_figure depreciation deduction claimed with respect to the camilla property and dollar_figure of the dollar_figure depreciation deduction claimed with respect to the newlin property according to the notice respondent’s disallowance of portions of the depreciation_deductions is attributable to a redetermination of the depreciable basis of each rental property according to an apportionment of value between improvements and land as follows property ratio newlin property camilla property dollar_figure newlin property dollar_figure the ratios used in the notice are derived from the los angeles county office of the assessor’s assessment apportioning value between improvements and land taking into account additional information from the los angeles county office of the assessor respondent now contends that the ratio should be dollar_figure for the camilla property discussion as we have observed in countless opinions deductions are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any claimed deduction rule a 503_us_79 292_us_435 sec_167 allows as a depreciation deduction a reasonable allowance for the exhaustion wear_and_tear of property used in a trade_or_business the purpose of the deduction for depreciation is to allow the taxpayer to recover over the useful_life of the property its cost or other basis 274_us_295 pursuant to sec_168 the depreciation deduction for any tangible_property generally is to be determined by using the applicable_depreciation_method the applicable convention and the applicable_recovery_period generally depreciation is computed by using the cost of the property as its basis sec_167 sec_1011 sec_1012 sec_1_167_g_-1 income_tax regs if depreciable_property and nondepreciable_property such as real_property with improvements are bought for a lump sum the cost must be apportioned between the land and the improvements 506_us_546 sec_1_167_a_-5 income_tax regs in making this allocation sec_1_167_a_-5 income_tax regs provides 2petitioners do not claim and the record does not show that the provisions of sec_7491 apply here and we proceed as though they do not in the case of the acquisition on or after date of a combination of depreciable and nondepreciable_property for a lump sum as for example buildings and land the basis for depreciation cannot exceed an amount which bears the same proportion to the lump sum as the value of the depreciable_property at the time of acquisition bears to the value of the entire property at that time the relevant inquiry is the respective fair market values of the depreciable and nondepreciable_property at the time of acquisition 94_tc_473 67_tc_804 petitioners claimed depreciation_deductions with respect to the rental properties as though the depreciable basis of each property included both the value of the improvements and the land respondent disallowed portions of the depreciation_deductions on the grounds that petitioners had incorrectly included the cost of the nondepreciable land in their calculations of depreciable basis for the rental properties petitioners now agree that the value of the land should not have been included in their calculations of the depreciable bases of the rental properties however they contend that respondent’s allocations to land values were excessive petitioners raise various challenges to the accuracy and credibility of respondent’s reliance on the los angeles county office of the assessor’s assessments and instead rely on two alternative methods of valuation land sales_method and insurance method petitioners assert among other things that the los angeles county office of the assessor’s data is extraordinarily inaccurate and internally inconsistent we have carefully reviewed the record including the date letter and a document titled parcel detail--los angeles county assessor portal on which petitioners rely and do not share their concerns with respect to the reliability or unreliability of the los angeles county office of the assessor’s assessments nor do we give much weight to the after-the-fact allocations that petitioners advance in this proceeding although we acknowledge that the owner of property is qualified by his ownership alone to testify as to its value see dehmer distributors inc v temple 826_f2d_1463 5th cir 804_f2d_1336 5th cir 643_f2d_1088 5th cir 514_f2d_690 5th cir modified on other grounds en_banc 575_f2d_564 5th cir we are aware of no authority that suggests that the qualification extends to an allocation of the value of property between land and improvements as between petitioners’ allocations and the allocations based upon the los angeles county office of the assessor’s assessments we find the latter to be more reliable and persuasive we note that the hawthorne appraisal and allocations with respect to the camilla property supports our finding in this regard accordingly petitioners’ allowable_depreciation deductions are limited to the amounts now allowed by respondent to reflect the foregoing decision will be entered under rule
